Nadler, J.,
dissenting:
Following the majority logic, consider the following hypothetical:
In January of year 1, the intoxilyzer is tested, in December of year 2 (23 months later), the device is re-tested and in January of year 3 (or 1 month thereafter), the instrument is checked once again. Though all of the above fulfills the requirements of the majority opinion, its logic is somewhat fragile calling for guidelines which remain unaddressed.
Because and by virtue of the possibility of substantial periods of time elapsing between tests, I would find the test results inadmissible.